DETAILED ACTION
Acknowledgements
The amendment filed 06/23/2022 is acknowledged.
Claims 1-15 and 24-25 are pending.
Claims 1-15 and 24-25 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.


Response to Amendment/Arguments
Claims 1-2 and 8-9 are amended.

Regarding applicant’s arguments on Rejections Under 35 U.S.C. §103, the arguments have been fully considered.  Examiner respectfully disagrees.
Applicant argues “the examiner has not described why the hypothetical skilled person would have thought that the borrow securities message 82 or the transfer message 45 of the Cahn reference teach or suggest a “digital token””.  Examiner respectfully disagrees.
As applicant recited the definition of the “digital token” from specification ¶0024 “which is a digital representation of the position of shares that are available for loan”.  Cahn ¶0037 discloses “FIG. 20 is a message used by the broker to initiate the process of borrowing securities from a margin account of a first account owner for use by a second account owner;”  message 82 is a digital representation of the position of share that available for loan and message 82.  Therefore, message 82 is a digital token.
With respect to applicant’s argument “no combination of the Cahn and/or Miller references teaches or suggests all the claimed features of independent claim 1”, the argument is moot in light of new ground rejection. Please refer to pages 4-6 of this office action for detail on 103 rejections.
 Applicant further argues “nothing in the Cahn and/or Miller teaches a “digital token” and “digital token generator”,”, Examiner respectfully disagrees.
As responded above, a message (e.g., message 82) in Cahn is a digital token.  As of “digital token generator”, it is not part of the claim. Therefore,  the argument is moot in view of the amendment.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear
Claim 4 recites “The computerized method of claim 1, …wherein the computerized method further comprises:… recordation of the digital token and ownership of the digital token on a distributed ledger.” However, the independent claim 1 recites “recording the cryptographically signed transaction of the digital token…on a distributed ledger…” This renders claim 4 indefinite because it is unclear “a distributed ledger” in claim 4 is a different ledger from claim 1.  Claim 5 is also rejected as it depends from claim 4.
Similarly, claim 12 recites “The non-transitory computer-readable storage medium of claim 9, …when executed by the processor, further causes the processor to perform the step of: requesting recordation of the digital token and ownership of the digital token on a distributed ledger.” However, the independent claim 9 recites “recording the cryptographically signed transaction of the digital token…on a distributed ledger…” This renders claim 12 indefinite because it is unclear “a distributed ledger” in claim 12 is a different ledger from claim 9.  Claim 13 is also rejected as it depends from claim 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-15 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20130006840A1 (“Cahn”), in view of US Application Publication US20070136181A1 (“Miller”) and in further view of US20160292680A1 (“Wilson, Jr. et al.”).

Regarding claim 1 and 9, Cahn teaches:
receiving, using at least one processor, inventory of one or more borrowable securities; (¶¶0042, 0152, 0154)
transmitting, using at least one processor, trading authorization of a share borrowing right of the one or more securities to a computer implemented alternative trading system; (¶¶0037, 0154)
receiving, using at least one processor, notification of a buyer of the share borrowing right from the computer implemented alternative trading system;(¶0072)
receiving, using at least one processor, the one or more borrowable securities into a first account associated with generation of a digital token; (¶¶0042, 0045-0046, 0093, 0152)
generating, using at least one processor, the digital token indicating one or more borrowing parameters and identification of  the one or more borrowable securities and at least one of an owner or a beneficial owner of the one or more borrowable securities; and (Fig. 20; ¶¶0037, 0154-0155)
cryptographically transferring the share borrowing right to the winning bidder by: 
cryptographically signing, cryptographically signing, with a first cryptographic key of the first account and using at least one processor, a transaction transferring the digital token from the first account associated with generation of the digital token to a second account associated with the winning bidder; and. (Figs. 10-11; ¶¶0093, 0105)
recording the cryptographically signed transaction of the digital token from the first account tot the second account on a ledger as cryptographic proof of ownership of the share borrowing right held by the winning bidder having a second cryptographic key associated with the second account. (¶0043 and ¶0093)
Cahn does not explicitly disclose:
trading is auction, 
buyer is winning bidder,
a ledger is a distributed ledger 
However, Miller discloses:
trading is auction, (¶0026)
buyer is a winning bidder, (¶0026)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Depository-based Security Trading System of Cahn by adding the feature of security auction in accordance with the teaching of Miller.  This modification provides an efficient trading option for the users of Cahn’s system.
	Cahn and Miller do not explicitly disclose:
a ledger is a distributed ledger 
However, Wilson Jr. et al. discloses:
a ledger is a distributed ledger (¶0062)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Cahn and Miller by utilizing a distributed ledger in accordance with the teaching of Wilson Jr. et al..  This modification improves the transaction record auditability, availably, and accessibility.  

Regarding claims 2 and 10, Cahn in view of Miller, and in further view of Wilson Jr. et al. discloses all the limitations as described above.  Cahn further discloses:
wherein cryptographically signing, with the first cryptographic key of the first account and using the at least one processor, the transaction of the digital token comprises electronically signing, using the at least one processor, with a private key of the first account, and (¶0105)
wherein the computerized method further comprises generating using  the at least one processor, a baseline price at which bidding can begin.(¶0149)

Regarding claims 3 and 11, Cahn in view of Miller, and in further view of Wilson Jr. et al.  discloses all the limitations as described above.  Cahn further discloses:
wherein the baseline pricing includes a fee payable to the at least one of the owner or the beneficial owner of the one or more borrowable securities, (¶0149)
wherein the computerized method further comprises paying, using the at least one processor, the fee to the at least one of the owner or the beneficial owner of the one or more borrowable securities.(¶0149)

Regarding claims 4 and 12, Cahn in view of Miller, and in further view of Wilson Jr. et al.  discloses all the limitations as described above.  Cahn further discloses:
wherein generating, using the at least one processor, the digital token including the one or more borrowing parameters comprises generating the digital token with a bid amount to borrow the one or more borrowable securities, and wherein the computerized method further comprises: (Fig. 20)
requesting, using at least one processor, recordation of the digital token and ownership of the digital token on a ledger. (¶¶0043, 0093)
Wilson, Jr. et al. discloses:
a ledger is a distributed ledger. (¶0062)

Regarding claims 5 and 13, Cahn in view of Miller, and in further view of Wilson Jr. et al.  discloses all the limitations as described above.  Cahn further discloses:
communicating, using the at least one processor, the transaction of the digital token to the distributed ledger. (Figs. 1, 9-10; ¶0026-0027, 0048)

Regarding claims 6 and 14, Cahn in view of Miller, and in further view of Wilson Jr. et al.  discloses all the limitations as described above.  Cahn further discloses:
before generating the digital token, receiving, using the at least one processor, confirmation from a distributed ledger that the one or more borrowable securities are in the first account.(¶0075)

Regarding claims 7 and 15, Cahn in view of Miller, and in further view of Wilson Jr. et al.  discloses all the limitations as described above.  Cahn further discloses:
communicating, using the at least one processor, a final auction price to the computer implemented alternative trading system; and (Fig. 14; ¶0139)
authorizing, using the at least one processor, a resale of the digital token in a secondary market. (¶0154)

Regarding claim 8, Cahn in view of Miller, and in further view of Wilson Jr. et al.  discloses all the limitations as described above.  Cahn further discloses:
wherein receiving, using the at least one processor, the inventory of the one or more borrowable securities comprises:
receiving, using the at least one processor, the inventory of at least two different securities;(¶0042)
wherein transmitting, using the at least one processor, the auction authorization of the share borrowing right of the one or more borrowable securities to the computer implemented alternative trading system comprises:
transmitting, using the at least one processor, the auction authorization of the share borrowing right of the at least two different securities to the computer implemented alternative trading system; (¶¶0037, 0042, 0154)
wherein receiving, using the at least one processor, the one or more borrowable securities into the first account associated with generation of the digital token comprises:
receiving, using the at least one processor, the at least two different securities into the first account associated with generation of the digital token, and (¶0042)
wherein generating, using the at least one processor, the digital token including the one or more borrowing parameters and the identification of the one or more borrowable securities and the at least one of the owner or the beneficial owner of the one or more borrowable securities comprises:
generating, using the at least one processor, the digital token including the one or more borrowing parameters and the identification of the at least two different securities and the at least one of the owner or the beneficial owner of the at least two different securities. (Fig. 20; ¶¶0037, 0042, 0154-0155)

Regarding claims 24-25, Cahn in view of Miller, and in further view of Wilson Jr. et al.  discloses all the limitations as described above.  Cahn further discloses:
wherein cryptographically signing, using the at least one processor and the first cryptographic key of the first account, the transaction of the digital token comprises electronically signing, using the at least one processor, with a private key of the first account. (Fig. 11, item 47; ¶0105)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685